DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Specification
The following title is suggested: --VARIABLE RESISTANCE MEMORY DEVICES IMPLEMENTING TWO-DIMENSIONAL TRANSITION METAL DICHALCOGENIDE MATERIALS--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 and 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 8 recite(s) the language (emphasis added) “the second leakage current prevention pattern including a two-dimensional TMDC material”, where “a two-dimensional TMDC material” has already been recited in the independent claim and it is unclear if the incident recitation is a different material.

Claim(s) 17 recite(s) the language (emphasis added) “the first conductive lines being spaced apart from each other in a second direction substantially parallel to the upper surface of a substrate”, where “a substrate” has already been recited in the claim and it is unclear if the incident recitation is a different substrate.

Claim(s) 17 recite(s) the language (emphasis added) “the first leakage current pattern includes a two-dimensional TMDC material”, where “a two-dimensional TMDC material” has already been recited in the claim and it is unclear if the incident recitation is a different material.

Claim(s) 19 recite(s) the language (emphasis added) “the second leakage current prevention pattern including a two-dimensional TMDC material”, where “a two-dimensional TMDC material” has already been recited in the independent claim and it is unclear if the incident recitation is a different material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eun, US 20170243922 A1, in view of Salahuddin, US 20200075676 A1.

As to claim 1, Eun discloses a variable resistance memory device (see Para [0004]), comprising: 
a first electrode (see Eun Fig 22 Ref 152) on a substrate (see Eun Fig 22 Ref 100); a variable resistance pattern (see Eun Fig 22 Ref 184) on the first electrode; a second electrode (see Eun Fig 22 Ref 215) on the variable resistance pattern; a selection pattern structure (see Eun Fig 22 Ref 225) on the second electrode; and a third electrode (see Eun Fig 22 Ref 235) on the selection pattern structure, wherein: 
the selection pattern structure includes a selection pattern (see Eun Fig 22 Ref 225).

Eun does not appear to disclose a first leakage current prevention pattern, the first leakage current pattern includes a two-dimensional transition metal dichalcogenide (TMDC) material.

Salahuddin discloses a first leakage current prevention pattern (see Salahuddin Fig 5A Ref 230), the first leakage current pattern includes a two-dimensional transition metal dichalcogenide (TMDC) material (see Salahuddin Para [0009]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Eun, may incorporate leakage current patterns, as disclosed by Salahuddin. The inventions are well known variants of resistive memory cells incorporating selectors and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Salahuddin’s attempt to reduce metal diffusion (see Salahuddin Para [0004]).

As to claim 2, Eun and Salahuddin disclose the variable resistance memory device as claimed in claim 1, wherein 
the TMDC material is represented by MX2, M being a transition metal, and X being a chalcogenide (see Salahuddin Para [0009]).

As to claim 3, Eun and Salahuddin disclose the variable resistance memory device as claimed in claim 2, wherein: 
the transition metal includes at least one of molybdenum, tungsten, niobium, vanadium, tantalum, titanium, zirconium, hafnium, technetium, platinum, and rhenium, and the chalcogenide includes at least one of sulfur, selenium, and tellurium (see Salahuddin Para [0009]).

As to claim 4, Eun and Salahuddin disclose the variable resistance memory device as claimed in claim 2, wherein
the TMDC material includes at least one of MoS2, MoSe2, MoTe2, WS2, WSe2, WTe2, ZrS2, ZrSe2, HfS2, HfSe2, NbSe2 and ReSe2 (see Salahuddin Para [0009]).

As to claim 6, Eun and Salahuddin disclose the variable resistance memory device as claimed in claim 1, wherein: 
the first leakage current prevention pattern has n-type conductivity or p-type conductivity, and the selection pattern has p-type conductivity or n-type conductivity, and the first leakage current prevention pattern and the selection pattern form a P-N junction (see Salahuddin Para [0005]).

As to claim 7, Eun and Salahuddin disclose the variable resistance memory device as claimed in claim 1, wherein:
the first leakage current prevention pattern is formed on the selection pattern (see Salahuddin Fig 5A Ref 230).

As to claim 8, Eun and Salahuddin disclose the variable resistance memory device as claimed in claim 1, wherein
the selection pattern structure further includes a second leakage current prevention pattern (see Salahuddin Fig 5A Ref 240) on the selection pattern, the second leakage current prevention pattern including a two-dimensional TMDC material (see Salahuddin Para [0009]).

As to claim 9, Eun and Salahuddin disclose the variable resistance memory device as claimed in claim 1, wherein:
the selection pattern includes an ovonic threshold switch (OTS) material (see Eun Para [0050]), the OTS material containing at least one of germanium (Ge), selenium (Se), 

As to claim 10, Eun and Salahuddin disclose the variable resistance memory device as claimed in claim 1, further comprising:
first conductive lines (see Eun Fig 19 Ref 120) extending in a first direction (see Eun Fig 19 Ref 2ND DIRECTION) substantially parallel to an upper surface of the substrate, the first conductive lines being spaced apart from each other in a second direction (see Eun Fig 19 Ref 1ST DIRECTION) substantially parallel to the upper surface of the substrate, and the first and second directions crossing each other; and second conductive lines (see Eun Fig 24 Ref 260) spaced apart from each other in the first direction, each of the second conductive lines extending in the second direction on the first conductive lines, wherein 
the variable resistance pattern and the selection pattern structure are disposed in respective areas (see Eun Fig 20) where the first and second conductive lines overlap each other in a third direction substantially perpendicular to the upper surface of the substrate (see Eun Fig 19 Ref 3RD DIRECTION).

As to claim 11, Eun discloses a variable resistance memory device (see Eun Para [0004]), comprising: 
a first electrode (see Eun Fig 22 Ref 152) on a substrate (see Eun Fig 22 Ref 100); a memory unit (see Eun Fig 22), and a variable resistance pattern (see Eun Fig 22 Ref 

Eun does not appear to disclose a first adiabatic and a second adiabatic pattern, wherein 
each of the first and second adiabatic patterns includes a two-dimensional transition metal dichalcogenide (TMDC) material.

Salahuddin discloses a first adiabatic (see Salahuddin Fig 5B Ref 230) and a second adiabatic pattern (see Salahuddin Fig 5B Ref 240), wherein 
each of the first and second adiabatic patterns includes a two-dimensional transition metal dichalcogenide (TMDC) material (see Salahuddin Para [0009]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Eun, may incorporate adiabatic patterns between a storage layer, as disclosed by Salahuddin. The inventions are well known variants of resistive memory cells incorporating selectors and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Salahuddin’s attempt to reduce metal diffusion (see Salahuddin Para [0004]).

As to claim 12, Eun and Salahuddin disclose the variable resistance memory device as claimed in claim 11.
Claim 12 recites substantially the same limitations as claim 2. 
All the limitations of claim 12 have already been disclosed by Eun and Salahuddin in claim 2 above.

As to claim 13, Eun and Salahuddin disclose the variable resistance memory device as claimed in claim 12.
Claim 13 recites substantially the same limitations as claim 3. 
All the limitations of claim 13 have already been disclosed by Eun and Salahuddin in claim 3 above.

As to claim 15, Eun and Salahuddin disclose the variable resistance memory device as claimed in claim 11, wherein:
the selection pattern structure includes a first leakage current prevention pattern (see Salahuddin Fig 5A Ref 230) and a selection pattern (see Eun Fig 22 Ref 225), and the first leakage current prevention pattern includes a two-dimensional TMDC material (see Salahuddin Para [0009]).

As to claim 16, Eun and Salahuddin disclose the variable resistance memory device as claimed in claim 15, wherein the selection pattern structure further includes 
a second leakage current prevention pattern on the selection pattern, the second leakage current prevention pattern (see Salahuddin Fig 5A Ref 240) including 

As to claim 17, Eun and Salahuddin disclose a variable resistance memory device, comprising: 
first conductive lines (see Eun Fig 19 Ref 120) on a substrate (see Eun Fig 22 Ref 100), each of the first conductive lines extending in a first direction (see Eun Fig 19 Ref 2ND DIRECTION) substantially parallel to an upper surface of the substrate, the first conductive lines being spaced apart from each other in a second direction (see Eun Fig 19 Ref 1ST DIRECTION) substantially parallel to the upper surface of a substrate (see Eun Fig 22 Ref 100), and the first and second directions crossing each other; second conductive lines (see Eun Fig 24 Ref 260) on the first conductive lines, each of the second conductive lines extending in the second direction, and the second conductive lines being spaced apart from each other in the first direction; and 
a first electrode (see Eun Fig 22 Ref 152), a memory unit (see Eun Fig 22), a second electrode (see Eun Fig 22 Ref 215), a selection pattern structure (see Eun Fig 22 Ref 225), and a third electrode (see Eun Fig 22 Ref 235) disposed in respective areas (see Eun Fig 20) where the first and second conductive lines overlap each other in a third direction (see Eun Fig 19 Ref 3RD DIRECTION) substantially perpendicular to the upper surface of the substrate, wherein: 
the memory unit includes a first adiabatic pattern (see Salahuddin Fig 5B Ref 230), a variable resistance pattern (see Fig 22 Ref 184) and a second adiabatic pattern (see Salahuddin Fig 5B Ref 240) sequentially stacked, the selection pattern structure 

As to claim 18, Eun and Salahuddin disclose the variable resistance memory device as claimed in claim 17.
Claim 17 recites substantially the same limitations as claim 6. 
All the limitations of claim 17 have already been disclosed by Eun and Salahuddin in claim 6 above.

As to claim 19, Eun and Salahuddin disclose the variable resistance memory device as claimed in claim 17.
Claim 19 recites substantially the same limitations as claim 8. 
All the limitations of claim 19 have already been disclosed by Eun and Salahuddin in claim 8 above.

As to claim 20, Eun and Salahuddin disclose the variable resistance memory device as claimed in claim 17, wherein 
the first conductive lines are word lines (see Eun Fig 19 Ref 120), and the second conductive lines are bit lines (see Eun Fig 24 Ref 260).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eun, US 20170243922 A1 and Salahuddin, US 20200075676 A1, in view of Sharma, US 20200027504 A1.

As to claim 5, Eun and Salahuddin disclose the variable resistance memory device as claimed in claim 1, wherein:
the TMDC material has layers sequentially stacked including MoS2 and MoSe2.

Eun and Salahuddin do not appear to explicitly disclose first and second layers sequentially stacked, the first and second layers including MoS2 and MoSe2, respectively, or the TMDC material has third and fourth layers sequentially stacked, the third and fourth layers including WSe2 and MoS2, respectively.

Sharma discloses first and second layers sequentially stacked, the first and second layers including MoS2 and MoSe2, respectively, or the TMDC material has third and fourth layers sequentially stacked, the third and fourth layers including WSe2 and MoS2, respectively (see Sharma Para [0023]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Eun and Salahuddin, may incorporate an particular bilayers, as disclosed by Sharma. The inventions are well known variants of resistive memory cells and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Sharma’s attempt to engineer cell resistance (see Sharma Para [0023]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eun, US 20170243922 A1 and Salahuddin, US 20200075676 A1, in view of Choi, US 20170069837 A1.

As to claim 14, Eun and Salahuddin disclose the variable resistance memory device as claimed in claim 11, wherein
the first adiabatic pattern is posited on an upper portion of the first electrode (see Salahuddin Fig 5B Ref 230), so that the first electrode at least partially contacts the first adiabatic pattern

Eun and Salahuddin do not appear to disclose buried in an upper portion of the first electrode, so that the first electrode at least partially surrounds a sidewall of the first adiabatic pattern.

Choi discloses buried in an upper portion of the first electrode (see Choi Fig 10C Ref 223A2’), so that the first electrode at least partially surrounds a sidewall of the first adiabatic pattern (see Choi Fig 10C Ref 223A1’).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Eun and Salahuddin, may incorporate an electrode with a particular morphology, as disclosed by Choi. The inventions are well known variants of resistive memory cells and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Choi’s attempt to prevent an abnormal increase in resistance (see Choi Para [0206]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chen, US 20210083181 A1 discloses a first and second adiabatic pattern.
Wu, US 20200013951 A1 discloses a leakage current prevention pattern.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 08/25/2021